


109 HRES 1049 IH: Recognizing Ann Richards’ extraordinary

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1049
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. Ortiz (for
			 himself, Mr. Hall,
			 Mr. Al Green of Texas,
			 Mr. Paul, Mr. Hinojosa, Mr.
			 Reyes, Mr. Edwards,
			 Ms. Jackson-Lee of Texas,
			 Mr. Gonzalez,
			 Mr. Doggett,
			 Mr. Cuellar,
			 Mr. Gene Green of Texas, and
			 Ms. Eddie Bernice Johnson of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Recognizing Ann Richards’ extraordinary
		  contributions to Texas and American public life and offering condolences on her
		  passing.
	
	
		Whereas Dorothy Ann Willis Richards, the First Lady of
			 Texas politics, an American icon and patriot, who touched the lives of Texans
			 and Americans across the Nation, passed away September 13, 2006, after a
			 valiant fight with esophageal cancer;
		Whereas her political philosophy was one of government
			 openness and she was a forceful champion for economic and social justice for
			 all Americans, opening Texas government to all Texans, including African
			 Americans, Hispanics, women, and the disadvantaged;
		Whereas, before her service ended, of her nearly 3,000
			 appointments, 46 percent were female, 15 percent were black, 20 percent were
			 Hispanic and 2 percent were Asian American;
		Whereas her service to Texas and the Nation included
			 teaching Texas schoolchildren, serving as County Commissioner in Travis County,
			 serving 2 terms as Texas State Treasurer, and finally serving as the Governor
			 of Texas;
		Whereas Richards raised 4 incredible children, and 8
			 almost perfect grandchildren and touched the lives of countless
			 friends throughout her life;
		Whereas Governor Richards revitalized the Texas economy,
			 yielding 2 percent growth when the United States economy was shrinking; she
			 streamlined Texas’s government and regulatory institutions for business and the
			 public; she revitalized and positioned Texas’s corporate infrastructure for the
			 explosive economic growth it experienced later in the decade, and she saved
			 Texas taxpayers more than $6 billion;
		Whereas Richards reformed the Texas prison system by
			 establishing a substance abuse program for inmates, reducing the number of
			 violent offenders released, and increasing prison space to deal with a growing
			 prison population;
		Whereas Richards instituted the Texas lottery to
			 supplement school finances and she sought to decentralize control over
			 education policy to districts and individual campuses, instituting site-based
			 management;
		Whereas Richards inspired an entire generation of young
			 women, admonishing them with the words well-behaved women rarely make
			 history;
		Whereas, in 1989, with co-author Peter Knobler, she wrote
			 her autobiography Straight from the Heart, inspiring Texans with
			 her personal story and folksy humor;
		Whereas, in 2004, she authored I’m Not Slowing
			 Down, Winning My Battle with Osteoporosis and became an international
			 spokesperson for women battling the disease;
		Whereas, after her diagnosis with esophageal cancer,
			 Richards inspired all of us with her determination to win against all the odds,
			 and her fearless battle until the very last day in her beloved Austin,
			 Texas;
		Whereas her sense of humor, delivery, and understanding of
			 Texas’s old boy politics was legendary, charming, and disarming;
			 and
		Whereas Governor Dorothy Ann Willis Richards was an
			 American original, an irreplaceable public servant, a patriot who loved the
			 Nation and its expansive land, ideas, and the Constitution: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)recognizes and
			 commends Ann Richards’ extraordinary contributions to Texas and American public
			 life; and
			(2)offers condolences
			 to her family, her friends, the State of Texas, and the millions of people
			 across the world who mourn her loss.
			
